Case 1:19-cv-00609-MSM-LDA Document 10 Filed 12/06/19 Page 1 of 2 PageID #: 51



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 THE GASPEE PROJECT and
 ILLINOIS OPPORTUNITY PROJECT,

                                Plaintiffs,                  C.A. No. 1:19-cv-00609-MSM-LDA

                  v.

 DIANE C. MEDEROS, STEPHEN P.
 ERICKSON, JENNIFER L. JOHNSON,
 RICHARD H. PIERCE, DR. ISADORE S.
 RAMOS, DAVID H. SHOLES, and
 WILLIAM E. WEST, in their official
 capacities as members of the Rhode Island
 State Board of Elections,

                                Defendants.


                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1:

Plaintiff The Gaspee Project, Inc. discloses that:

       1. It is a not-for-profit corporation registered with the State of Rhode Island.

       2. It has no parent corporation and has no shareholders or stock.

Plaintiff Illinois Opportunity Project discloses that:

       1. It is a not-for-profit corporation registered with the State of Illinois.

       2. It has no parent corporation and has no shareholders or stock.




                            [Signatures to follow on subsequent page.]
Case 1:19-cv-00609-MSM-LDA Document 10 Filed 12/06/19 Page 2 of 2 PageID #: 52



                                    Respectfully submitted,

                                    /s/ Robert G. Flanders, Jr.
                                    Robert G. Flanders, Jr. (#1785)
                                    Caroline R. Thibeault (#9697)
                                    WHELAN CORRENTE & FLANDERS LLP
                                    100 Westminster Street, Suite 710
                                    Providence, RI 02903
                                    Tel: (401) 270-4500
                                    Fax: (401) 270-3760
                                    rflanders@whelancorrente.com
                                    cthibeault@whelancorrente.com

                                    Local counsel for Plaintiffs

                                    Daniel R. Suhr
                                    (admitted pro hac vice)
                                    Brian K. Kelsey
                                    (admitted pro hac vice)
                                    Liberty Justice Center
                                    190 S. LaSalle Street, Suite 1500
                                    Chicago, Illinois 60603
                                    Tel: (312) 263-7668
                                    Fax: (312) 263-7702
                                    dsuhr@libertyjusticecenter.org
                                    bkelsey@libertyjusticecenter.org

                                    Lead counsel for Plaintiffs
Dated: December 6, 2019




                                       2
